Motion to amend remittitur granted; return of remittitur requested, and when returned it will be amended to read as follows:
"Judgment of Appellate Division modified by striking out so much thereof as provides that plaintiffs recover of defendant the sum of $5,573.99 principal, interest and costs, and inserting in place thereof a provision that plaintiffs recover of defendant a partial judgment in the sum of $3,177.64, with interest from March 1, 1932, and costs. As so modified, judgment affirmed and partial judgment granted with costs to appellant in this court and the Appellate Division. Motion for summary judgment otherwise denied." (See 262 N.Y. 53.) *Page 563